Order, Family Court, New York County (Marva A. Burnett, Ref.), entered on or about July 24, 2008, which dismissed appellant’s petition for failure to state a cause of action, unanimously affirmed, without costs.
The petition was correctly dismissed since it does not seek any relief cognizable by Family Court. Although appellant cites the general proposition that “Family Court has broad discretion in fashioning a remedy in matters of custody and visitation” (Matter of Wright v LaRose, 271 AD2d 615, 616 [2000]), her petition failed to request any specific remedy, and she failed to establish her entitlement to any relief in subsequent colloquy with the court. Moreover, the record suggests that the issues about which she was complaining may already be moot, and will certainly be moot in September 2009, when the child turns 18. Concur—Tom, J.P, Nardelli, Catterson, Renwick and Richter, JJ.